      Case 1:21-mj-00434-GMH Document 12 Filed 08/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                               :
UNITED STATES OF AMERICA
                                               :
                                               : CRIMINAL NO. 21-mj-434
          v.
                                               :
                                               :
JAMES BREHENY,
                                               :
          Defendant.

                                              ORDER

      Upon review of the Consent Motion to Continue and Exclude Time for Indictment, it is

               hereby ORDERED that the Motion is GRANTED IN PART; it is further


       ORDERED that the status hearing originally scheduled for August 4, 2021 is

continued until October 27, 2021 at 1 PM before Magistrate Judge Harvey; and it is further

       ORDERED that the time between August 25, 2021 and October 27, 2021 shall

be excluded from calculation under the Speedy Trial Act. The Court finds that the ends of

justice served by the granting of such continuance outweigh the best interests of the

public and Defendant in a speedy trial, as the continuance will provide the parties with

additional time to review the voluminous discovery in this matter and to continue

engaging in pretrial negotiations. The time period between August 20, 2021 and August 25,

2021 is excluded due to the pendency of the Motion to Continue. The Court denies the parties'

request for an ends-of-justice continuance between August 4, and August 20, 2021, because

such continuances should not retroactively toll periods of time that predate the parties' request.

See United States v. Suarez-Perez, 484 F.3d 537, 542 (8th Cir. 2007). If the parties believe

there is an alternate grounds to toll that period, they may raise that argument in a subsequent

motion.                                                               Robin M. Meriweather
                                                                      2021.08.25 21:47:42
                                                                      -04'00'
                                                 ______________________________________
                                                 Robin M. Meriweather
                                                 United States Magistrate Judge
